 


109 HR 3632 IH: To amend the Internal Revenue Code of 1986 to allow a deduction for expenses related to the purchase and installation of qualifying electronic premise security systems.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3632 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. LaTourette introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for expenses related to the purchase and installation of qualifying electronic premise security systems. 
 
 
1.Short titleThis Act may be cited as the “Secure America’s Homes and Businesses Act of 2005.” 
2.Deduction for purchase and installation of electronic premise security systems 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized deductions for individuals and corporations) is amended by inserting after section 181 the following new section: 
 
182.Electronic premise security systems 
(a)Allowance of deductionIn the case of a taxpayer who elects the application of this section, there shall be allowed as a deduction for the taxable year an amount equal to the cost of any expenses relating to the purchase and professional installation of a qualifying electronic premise security system in a residential or commercial premise owned or occupied by the taxpayer during such taxable year. 
(b)Maximum deductionThe deduction allowed by subsection (a) for the taxable year shall not exceed— 
(1)in the case of a qualifying electronic premise security system installed in a residential premise, $5,000, and 
(2)in the case of a qualifying electronic premise security system installed in a commercial premise, $50,000. 
(c)DefinitionsFor purposes of this section— 
(1)Qualifying electronic premise security systemThe term qualifying electronic premise security system means any of the following: 
(A)Electronic fire or life safety devices, intrusion detection alarms, and any other burglar alarms or devices. 
(B)Video surveillance or other security cameras and equipment. 
(C)Access controls, including biometric controls, automated fingerprint identification systems, and other electronic access control devices. 
(D)Components, wiring, system displays, terminals, auxiliary power supplies, and other equipment necessary or incidental to the installation and operation of any item described in subparagraph (A), (B), or (C). 
(2)Premise 
(A)Residential premiseThe term residential premise means any house, condominium, cooperative unit, boat, or trailer used as a dwelling by the taxpayer. 
(B)Commercial premiseThe term commercial premise means any structure, part of a structure, or property used by the taxpayer for commercial, retail, or business purposes, including parking lots and other outside areas. 
(d)Basis reductionFor purposes of this title, the basis of any property shall be reduced by the portion of the cost of such property taken into account under subsection (a).. 
(b)Conforming amendments 
(1)Section 263(a)(1) of such Code (relating to capital expenditures) is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by inserting after subparagraph (I) the following new subparagraph: 
 
(J)expenditures for which a deduction is allowed under section 182.. 
(2)Section 1016(a) of such Code (relating to adjustments to basis) is amended by striking “and” at the end of paragraph (30), by striking the period and inserting “, and” at the end of paragraph (31), and by adding at the end the following new paragraph: 
 
(32)to the extent provided in section 182.. 
(3)The table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 181 the following new item: 
 
 
Sec. 182. Electronic premise security systems. 
(c)Effective dateThe amendments made by this Act shall apply to taxable years beginning after December 31, 2005. 
 
